PER CURIAM.
We have for review an order of the trial court granting appellee’s motion to transfer the venue of this case to Collier County.
From our study of the briefs and record we conclude that appellee did not carry its burden of demonstrating that the venue chosen by appellant was improper. Stolley & Associates, Inc. v. Lawrence, 243 So.2d 446 (Fla. 4th DCA 1971). Appellant, or plaintiff in this case, was entitled in the first instance to choose the venue of the case and it was incumbent upon appellee, as defendant, to show that it had the privilege to be sued elsewhere. Appellee has not made the required showing.
*1000Accordingly, the order appealed from is reversed.
HERSEY, C.J., and DOWNEY and DELL, JJ., concur.